                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


PIDY T. TIGER,

                            Petitioner,

          v.                                    CASE NO. 19-3088-SAC

SAM CLINE,


                            Respondent.


                        MEMORANDUM AND ORDER



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court grants Petitioner’s motion

for leave to proceed in forma pauperis. (Doc. 2.) The Court has

conducted an initial review of the Petition under Rule 4 of the

Rules Governing Section 2254 Cases in the United States District

Courts and has identified several deficiencies.

Background

     On October 26, 2012, a jury convicted Petitioner of rape and
aggravated indecent liberties with a child. State v. Tiger, 2015 WL

1513955, at *3 (Kan. Ct. App. 2015) (Tiger I). Five days later,

trial counsel filed a motion for new trial, arguing that the

district court had erred by denying a pretrial motion to dismiss on

speedy trial grounds. Id. The court appointed substitute counsel,

hereinafter referred to as motion counsel, who appeared at an

evidentiary hearing and argued that trial counsel had provided
ineffective    assistance   by   obtaining     continuances   against

Petitioner’s wishes. Id. at *5-6. The court denied the motion, and,

on July 8, 2013, it sentenced Petitioner to life without possibility
of parole for 25 years. Id. at *6.

     Petitioner timely appealed to the Kansas Court of Appeals

(KCOA), which ultimately rejected his claims and affirmed his

convictions and sentences. Id. at *17. Petitioner filed a timely

petition for review with the Kansas Supreme Court (KSC), but on

June 16, 2015, he voluntarily withdrew the petition. See Kansas

Clerk of the Appellate Courts Case Events Database, No. 110,278.

     Petitioner timely filed a pro se motion for habeas relief under

K.S.A 60-1507. Tiger v. State, 2018 WL 4376775 (Kan. Ct. App. 2018)

(Tiger II), rev. denied April 29, 2019. Therein, he asserted over

20 claims for relief, including trial court errors, insufficient

findings   by   the   60-1507   court,   and   ineffective   assistance   of

counsel. Id. at *1-2. Before the district court ruled on that

motion, however, Petitioner filed a second motion for new trial,

and it appears the 60-1507 proceedings paused while the district

court resolved and eventually denied the motion for new trial. See

Id. at *1; State v. Tiger, 2018 WL 671374, at *1-2 (Kan. Ct. App.

2018) (Tiger III), rev. denied Oct. 30, 2018. On appeal from that
denial, the KCOA affirmed and, on October 30, 2018, the KSC denied

Petitioner’s petition for review. Id. at * 1, 5.

     Meanwhile, the district court appointed counsel and conducted

a non-evidentiary hearing on Petitioner’s 60-1507 motion, after

which it denied the motion in its entirety. Tiger II, 2018 WL

4376775, at *1-2. Petitioner appealed. Among other things, the KCOA

held that Petitioner’s claims of ineffective assistance of trial

counsel were procedurally barred because the trial court “conducted
a full evidentiary hearing regarding his ineffectiveness of trial

counsel claims” so “had his day on court on this issue.” Id. at *4.
The KCOA affirmed the denial of Petitioner’s claims of ineffective

assistance of his other counsel on their merits and affirmed the

denial of the 60-1507 motion. Id. at *4-8, 10. The KSC denied review

on April 29, 2019.

     While the appeal of his first 60-1507 motion was pending,

Petitioner filed a second and third 60-1507 motion in the district

court. See State v. Tiger, 2021 WL 1045178, at *2 (Kan. Ct. App.

2021) (Tiger IV), petition for rev. filed April 19, 2021. The

district court denied the second 60-1507 motion and Petitioner

appealed, but his appeal was dismissed for failure to docket. Id.

The district court denied the third 60-1507 motion as untimely and

successive, and Petitioner filed a motion for reconsideration. Id.

at *3. Petitioner then filed a fourth 60-1507 motion, which the

district court denied, a fifth 60-1507 motion, and a sixth 60-1507

motion. Id.

     On May 8, 2019, while Petitioner’s most recent 60-1507 motions

were in the district court, Petitioner filed in this Court a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
(Doc. 1.) He also filed a motion for leave to proceed in forma

pauperis. (Doc. 2.)

     In   February    2020,   the   Kansas   district   court   denied

Petitioner’s motion to reconsider the denial of his third 60-1507

motion and it denied his fifth and sixth 60-1507 motions, which it

held failed to present substantial questions of law or fact and

were untimely, successive, and barred by res judicata. Tiger IV,

2021 WL 1045178, at *3. Petitioner appealed and the KCOA affirmed,
holding that the district court correctly found the motions untimely

and Petitioner had failed to “overcome the bar of untimeliness.”
Id. at *7. Petitioner filed a petition for review by the KSC on

April 19, 2021.

     As stated above, the Court has conducted an initial review of

the Petition under Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts. Petitioner is directed to

show cause why Grounds 1, 2, 7, 8, and 9 of the petition should not

be dismissed for the reasons stated below.

Failure to State a Claim that is Actionable in Habeas

     “[I]n conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or

treaties of the United States.” Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (citations omitted). The United States Supreme Court

has held that “where the State has provided an opportunity for full

and fair litigation of a Fourth Amendment claim, a state prisoner

may not be granted federal habeas corpus relief on the ground that

evidence obtained in an unconstitutional search or seizure was

introduced at his trial.” See Stone v. Powell, 428 U.S. 465, 494

(1976).
                                 Ground 1

     In Ground 1, Petitioner contends that police lacked probable

cause to arrest him and the State used evidence illegally obtained

from that arrest to convict him. (Doc. 1, p. 6.) Although Petitioner

does not identify the federal Constitutional right he believes was

violated by these actions, the argument that “law enforcement lacked

probable   cause   to   arrest   petitioner”   falls   under   the   Fourth

Amendment. See Walker v. Heimgartner, No. 15-CV-3230-DDC, 2017 WL
1197645, at *12 (D. Kan. 2017) (memorandum and order). Petitioner

could have received full and fair litigation of this claim on direct
appeal had he raised it. Thus, it appears that Ground 1 alleges

only a claim that is not actionable for federal habeas review.

Exhaustion

     A    state    prisoner    must   exhaust    all    available    state-court

remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect

the petitioner’s rights. See 28 U.S.C. § 2254(b)(1); see also Bland

v. Simmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state prisoner

generally must exhaust available state-court remedies before a

federal    court    can   consider    a   habeas      corpus    petition.”).    The

exhaustion    requirement      exists     to   “give    state    courts    a   fair

opportunity to act on [his] claims.” O’Sullivan v. Boerckel, 526

U.S. 838, 844 (1999) (citing Castille v. Peoples, 489 U.S. 346, 351

(1989)).

     To satisfy the exhaustion requirement, Petitioner must have

presented the very issues raised in the federal petition to the

Kansas Supreme Court, either by way of direct appeal or by state
post-conviction      motion,    or    “[i]n     all    appeals    from    criminal

convictions or post-conviction relief on or after July 1, 2018,” he

must have presented a claim to the KCOA and the KCOA must have

denied relief. See Picard v. Connor, 404 U.S. 270, 275-76 (1971);

Kansas Supreme Court Rule 8.03B(a). Petitioner bears the burden to

show he has exhausted available state remedies. Miranda v. Cooper,

967 F.2d 392, 398 (10th Cir. 1992); see also Parkhurst v. Pacheco,

809 Fed. Appx. 556, 557 (10th Cir. 2020).


     “Generally, a federal court should dismiss unexhausted
     claims without prejudice so that the petitioner can
      pursue available state-court remedies. However, dismissal
      without prejudice for failure to exhaust state remedies
      is not appropriate if the state court would now find the
      claims procedurally barred on independent and adequate
      state procedural grounds. Where the relevant state courts
      would now find those claims procedurally barred, there is
      a procedural default for purposes of federal habeas
      review. A petitioner may overcome the procedural bar only
      if he can demonstrate cause for the default and actual
      prejudice as a result of the alleged violation of federal
      law, or demonstrate that the failure to consider the
      claims will result in a fundamental miscarriage of
      justice.” Grant v. Royal, 886 F.3d 874, 891-92 (10th Cir.
      2018) (internal citations and quotation marks omitted).


      To   demonstrate   cause,    Petitioner     must   “show   that   some

objective factor external to the defense impeded [his] efforts to

comply with the State’s procedural rules.” See Murray v. Carrier,

477 U.S. 478, 488 (1986). If Petitioner fails to demonstrate cause,

the Court need not consider whether he can establish the requisite

prejudice. See Klein v. Neal, 45 F.3d 1395, 1400 (10th Cir. 1995).

The “fundamental miscarriage of justice” exception is available

only in the “extraordinary” case of one who is “innocent of the

crime.” Gilbert v. Scott, 941 F.3d 1065, 1068 n.2 (10th Cir. 1991).

To support a claim of actual innocence, Petitioner “must show that

it is more likely than not that no reasonable juror would have found

[him] guilty beyond a reasonable doubt.” See Schlup v. Delo, 513

U.S. 298, 327 (1995). Ordinarily, this exception “requires [the]

petitioner to support his allegation of constitutional error with

new   reliable   evidence—whether     it     be   exculpatory    scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Id. at 324.
                                  Ground 2

      In Ground 2, Petitioner asserts that “[c]oerced statements of

the victim were used to convict” him. (Doc. 1, p. 6.) Once again,
Petitioner has not identified the federal Constitutional right he

believes was violated by using the victim’s statements at trial. In

any event, however, it appears that Petitioner did not exhaust this

claim in state court as required. Petitioner concedes that he did

not raise this issue on direct appeal, but he asserts that he raised

it   in   his   first   60-1507   motion   and   that   the   KCOA   denied   it

“partially on the merits.” (Doc. 1, p. 7.)

      The KCOA opinion affirming the denial of Petitioner’s first

60-1507 motion does not support this assertion. Although the KCOA

identified over 20 issues Petitioner raised, the only mention of a

victim’s “coerced statements” was Petitioner’s argument that trial

counsel provided ineffective assistance “when she failed to move to

suppress T.J.’s coerced statements.” Tiger II, 2018 WL 4376775, at

*2. A direct challenge to the use of coerced statements is distinct

from an argument that trial counsel was ineffective for failing to

move to suppress those statements. In order to exhaust                   state

remedies, a claim must be “fairly presented” to the state court; in

other words, the claim raised in the state court must have the same
substance as the grounds he asserts in the current federal habeas

petition. See Simpson v. Carpenter, 912 F.3d 542, 564-55 (10th Cir.

2018). It does not appear that Petitioner raised the argument he

now categorizes as Ground 2 to the state courts; thus, he has failed

to show that he exhausted available state remedies for Ground 2.

                                   Ground 9

      Petitioner contends that the retroactive application of K.S.A.

22-3402(g) is unconstitutional. (Doc. 1, p. 19.) He acknowledges
that that he did not present this argument to the state courts,

stating that he did not do so “because the Kansas Supreme Court has
already decided the issue in State v. Brownlee but defendant moves

this court to agree with the rationale of the dissent in that case.”

Id. at 11. The Tenth Circuit has held that “exhaustion of state

remedies is not required where the state’s highest court has

recently decided the precise legal issue that petitioner seeks to

raise on his federal habeas petition. In such a case, resort to

state judicial remedies would be futile.” See Goodwin v. Oklahoma,

923 F.2d 156, 157 (10th Cir. 1991).

      But the portion of Brownlee, 302 Kan. 491, 508-11 (2015), that

addresses K.S.A. 22-3402(g) did not consider its constitutionality.

See   302   Kan.   at   508-11.   Similarly,     the   dissent,     with   which

Petitioner    urges     this   Court    to   agree,   does   not   analyze   the

constitutionality of the statutory provision. See Id. at 524-28.

(Luckert,    J.,   dissenting).        Thus,   Petitioner’s    argument      that

Brownlee rendered exhaustion of state remedies unnecessary and

futile with respect to his Ground 9 is unpersuasive. Petitioner has

failed to show that he exhausted the available state remedies for

Ground 2.
      As explained above, the Court usually will dismiss unexhausted

claims without prejudice so that a petitioner may pursue exhaustion

in the state courts. At this point, however, Petitioner’s direct

appeal is final and any collateral attack under 60-1507 would likely

be procedurally barred as untimely and successive.             Thus, the Court

will apply an anticipatory procedural bar to Grounds 2 and 9 of the

instant habeas petition. See Rouse v. Romero, 531 Fed. Appx. 907,

909 n.5 (10th Cir. 2013) (“[A]n anticipatory procedural bar occurs
when the federal courts apply [a] procedural bar to an unexhausted

claim that would be procedurally barred under state law if the
petitioner    returned    to    state   court     to    exhaust    it.”     (internal

quotation marks omitted)). To overcome an anticipatory procedural

bar and avoid summary dismissal of Grounds 2 and 9, Petitioner must

show either cause for the default and actual prejudice as a result

of the alleged constitutional violation or that the failure to

consider the claim will result in a fundamental miscarriage of

justice because he is actually innocent.

Procedural default

       Similarly, federal courts “do not review issues that have been

defaulted on an independent and adequate state procedural ground,

unless the default is excused through a showing of cause and actual

prejudice or a fundamental miscarriage of justice.” Jackson v.

Shanks, 143 F.3d 1313, 13178 (10th Cir. 1998). In other words,

“[w]hen a state court dismisses a federal claim on the basis of

noncompliance with adequate and independent state procedural rules,

federal courts ordinarily consider such claims procedurally barred

and refuse to consider them.” Banks v. Workman, 692 F.3d 1133, 1144

(10th Cir. 2012).
                                Grounds 7 and 8

       In Ground 7, Petitioner alleges trial counsel was ineffective

for failing to file a motion to suppress unspecified “evidence

obtained in violation of the [F]ourth [A]mendment.” (Doc. 1, p.

17.)   In   Ground   8,   Petitioner       argues      that   trial   counsel     was

ineffective    for   failing     to   file    a   motion      to   suppress    T.J.’s

allegedly    involuntary       statement     to   police.     (Doc.    1,    p.   18.)

Petitioner concedes that he did not raise these issues on direct
appeal and raised them for the first time in his first 60-1507

motion, when the district court denied them. (Doc. 1, 5-6, 17-18.)
Petitioner characterizes the KCOA’s holding on appeal as a denial

“partially on the merits.” Id. A review of the KCOA’s opinion,

however, shows that the district court and the KCOA found these

claims procedurally barred; it held that Petitioner “had his day in

court on this issue” and could not “relitigat[e] the effectiveness

of his trial counsel as the issue was previously raised and denied.”

Tiger II, 2018 WL 4376775, at *3-4. Thus, this Court will not review

them unless Petitioner shows the required cause and prejudice or

shows that the failure to consider the claims will result in a

fundamental miscarriage of justice.1

Proceedings pending in state court

      Finally, it appears that there may be a related proceeding

currently pending in the KSC. (See Doc. 1, p. 12.) See also Kansas

Appellate Courts Case No. 122,692, pet. for rev. filed April 19,

2021. It does not appear that any of Petitioner’s grounds for relief

in the instant federal habeas petition are implicated in the ongoing

Kansas state-court proceedings. Out of an abundance of caution,

however, the Court directs the Petitioner to identify any ongoing
state-court proceedings related to the convictions and sentences at

issue in this petition. Petitioner should also identify the claims

raised in such state-court proceedings.

Conclusion

      In summary, Petitioner is directed to show why the Court should

not dismiss Ground 1 for failure to state a claim that is actionable

in federal habeas, dismiss Grounds 2 and 9 as unexhausted and

procedurally barred, and dismiss Grounds 7 and 8 as procedurally


1 In addition, Ground 7 appears to be a Fourth Amendment claim and, as such, is
not an actionable ground for federal habeas relief unless Petitioner was not
afforded an opportunity to fully and fairly litigate it in state court.
defaulted. Petitioner is also directed to inform the Court of any

current state-court proceedings related to the convictions and

sentences   at    the   heart   of   this   federal   habeas   petition   and

articulate the claims set forth in those proceedings.



     IT IS THEREFORE ORDERD that Petitioner’s motion for leave to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED THAT Petitioner is granted until July

21, 2021, in which to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why his Grounds 1, 2, 7,

8, and 9 for habeas relief should not be dismissed for the reasons

stated above.


     IT IS SO ORDERED.

     DATED:      This 21st day of June, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
